Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20140241191) in view of Lin (US 20180049169).
With respect to independent claims:
Regarding claim(s) 13/17/18/19, Yu teaches A user equipment (UE) comprising: 
a receiver that receives, by higher layer signaling ([0117], “base station 1100 to notify the terminal of the interference measurement information on the antenna group in order for the terminal to measure the intra-cell interference and inter-cell interference ... the base station 1100 to transmit the above information to the terminal through higher layer signaling.”) information indicating a resource for interference measurement ([Fig.13, step 903 and 0111], “The base station notifies the terminal of the interference measurement set for the IMR and the method for reporting the measured interference information at step 903.”); and
a processor that performs, interference measurement based on the information ([0111], the terminal performs and reports IMR measurement, so “the base station receives the interference measurement result based on the IMR from the terminal at step 905.”), wherein the resource for the interference measurement is allocated to one or more frequency resources ([0101], “the IMR may be allocated by two consecutive REs.”) within a carrier bandwidth part ([Fig.11A], IMR in LTE.), wherein the resource for the interference measurement is allocated contiguously in a frequency domain within the carrier bandwidth part ([0089 and Fig.11A], “the IMR is allocated in two consecutive OFDM symbols.”).
However, Yu does not specifically disclose wherein a location of the resource for the interference measurement allocated within the carrier bandwidth part is indicated as a starting resource and a length of a frequency domain from the starting resource.
In an analogous art, Lin discloses wherein the resource ... is allocated to one or more frequency resources within a carrier bandwidth part ([0513], “the resource allocation within the bandwidth portion is done via a bit map.”)
...
wherein a location of the resource ... is indicated as a starting resource and a length of a frequency domain from the starting resource ([0350], “type 2 resource allocation field consists of a resource indication value (RIV) corresponding to a starting resource block (RB.sub.start) and a length in terms of virtually contiguously allocated resource blocks.”)
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Yu to specify resource indication value as taught by Lin. The motivation/suggestion would have been because there is a need for a UE to find allocated resource. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 07/15/2022 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's arguments were drawn to newly added features to Independent claims. Said newly added features have been rejected over newly cited teachings from Yu and Lin, rendering Applicant's arguments moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571) 272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411